Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 3 to Registration Statement No. 333-147077 on Form N-1A of NETS Trust, including NETS Tokyo Stock Exchange REIT Index Fund and NETS TAIEX Index Fund (Taiwan), to the reference to us under the headings Independent Registered Public Accounting Firm in the Statement of Additional Information, which is part of such Registration Statement. /s/ DELOITTE & TOUCHE LLP Chicago, Illinois August 19, 2008
